+DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to filling of the Application date October 30, 2020.  Claims 1-18 are pending.  

					Claim Objections
Claim 2 is objected to as it contains a typographical error.  The term “reparation distance” should be --separation distance--.  Appropriate correction is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-7,11-15,17 are rejected under 35 U.S.C. 102(a)(1),(2) as being anticipated by Huang (2015/0179495).
Re-claim 1, Huang teaches a laser marking device comprising: a laser emission unit 202 (Figs 2A-2B, para 43; Fig 1A, para 23-35 ) configured to emit a laser beam to a first surface of an object 104 to be processed, and a pressing unit configured to press a second surface that is opposite to the first surface of the object to be processed to make the first surface of the object 104 to be flat (as shown in Fig 1A), wherein the pressing unit comprises: a first pressing portion (112 in Fig 1A and paragraph 39 for pressing to edge area of the object 104 with reduced pressure region 109 by vacuum gas) configured 
Re-claim 11, Huang teaches (Figs 2A-2B, para 43; Fig 1A, paragraphs 23-35) a laser marking method comprising: placing an object 104 to be processed on a work table 106, the object 104 to be processed including a first surface and a second surface that is opposite to the first surface; pressing the second surface of the object 104 to be processed to compensate for a height deviation of the object 104 to be processed (as shown in Fig 1A for the object 104 to be flat), which is performed by a pressing unit (109 in Fig 1A, 105 in Figs 1B-1C; para 26-29 for a vacuum suction force moving downward); and . 
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 

Claims 8-9,18 are rejected under 35 U.S.C. 102(a)(1),(2) as being anticipated by Huang (2015/0179495) taken with Yamamoto (7,078,262).
 Huang teaches (Figs 2A-2B, para 43; Fig 1A, paragraphs 23-35) a laser marking device, as applied to claims 1-7,11-15,17 above and fully repeated herein.
 Re-claims 8-9,18: As previously described above, Huang already teaches the pressing unit, but lacks detailing about Claim 8 for a support unit configured to support the pressing unit and transfer the pressing unit to the second surface of the object to be processed, and Claim 9 wherein the support unit comprises a suction unit configured to suction and support the pressing unit and a driving unit configured to transfer the pressing unit in a vertical direction, and Claim 18 for, before the pressing of the second surface, transferring the pressing unit to the second surface of the object to be processed, which is performed by a support unit.
However, Yamamoto teaches (at Figs 1,4; col 7, line 19 to col 8) Claim 8 for a support unit (Figs 1 and 4) configured to support the pressing unit (5/6 in Fig 4, col 8, lines 1-13) and transfer the pressing unit to the second surface of the object (W in Fig 4) to be processed; and Claim 9 wherein the support unit comprises a suction unit (11 in Fig 4 for suction unit) configured to suction and support the pressing unit and a driving unit (3 in Fig 4, 1; col 7, lines 57-65) configured to transfer the pressing unit in a vertical direction; and Claim 18 for, before the pressing of the second surface, transferring the pressing unit (5/6 in Fig 4, col 8, lines 1-13)  to the second surface of the object (W in Fig 4) to be processed, which is performed by a support unit (Figs 4,1).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the device and perform the method of Huang by employing the support unit for transferring the pressing unit to the second surface of the object to be processed, as taught above by Yamamoto. This is at least .


Claim 15 and also Claim 6 are rejected under 35 U.S.C. 102(a)(1),(2) as being anticipated by Huang (2015/0179495) taken with Wu (2017/0062252) and Schramm (2004/0060910).
 Huang teaches (Figs 2A-2B, para 43; Fig 1A, paragraphs 23-35) a laser marking device, as applied to claims 1-7,11-15,17 above and fully repeated herein.
 Re-claims 6,15: As previously described above, Huang already teaches the pressing unit, but lacks for wherein the edge area of the second surface is pressed by a weight of the first pressing portion (claims 15,6). 
However, Wu teaches (at Fig 2-3) the laser marking device, where the edge area of the second surface of the object 50 is pressed by a weight of the first pressing portion 22.  Schramm teaches the laser marking device, where the edge area of the second surface of the object 61 (Figs 8c,8b,9c; para 182-185) is held and pressed by the first pressing portion 59 by a weight thereof of the first pressing portion 59 also. 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the device and perform the method of Huang by employing  Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the device and perform the method of Huang by employing the first pressing portion to press the edge area of the second surface of the object due to a weight of the first pressing portion, as taught by Wu and Schramm.  This is because of the desirability to hold and to press the object by the edge area by the first press portion due to the weight of the pressing portion.
 
Claim 10 is rejected under 35 U.S.C. 102(a)(1),(2) as being anticipated by Huang (2015/0179495) and Yamamoto (7,078,262), as applied to claims 1,8,9 above, and further of Kesil (2017/0062263).
 Huang and Yamamoto teach the laser marking device, as applied to claims 1-7,8,9,11-15,17,18 above and fully repeated herein.

However, Kesil teaches (at Figs 1a,1b,3,4; paragraphs 36,23-36) the device, wherein the support unit (Figs 3,2) further comprises a falling prevention unit 38 (Figs 1a,1b,4a-4b; para 35) configured to move between a first position overlapping the pressing unit  and a second position that does not overlap the pressing unit to prevent falling of the pressing unit (30a,30b,32a,32b in Figs 1a-1b; para 25-26) 	Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the device of Huang by employing the support unit comprising a falling prevention unit configured to move between a first position overlapping the pressing unit and a second position that does not overlap the pressing unit to prevent falling of the pressing unit, as taught by Kesil.  This is because of the desirability to prevent falling of the unit.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with 

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal 
disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

 
 Claims 1-18 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over patent claims 1-12 of U.S. Patent No. 10,861,725 of Jung et al.   Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claim 1 (at column 8 lines 9-26) clearly anticipatively recites every limitations of the present application claim 1; and because the patent claim 10 (at column 8 line 59 to col 9) clearly anticipatively recites every limitations of the present application claim 11.  
Regarding application claim 2: Patent claim 1 recites the claimed limitations as recited in the application claim. Regarding application claim 3: Patent claim 1 for make the object to be flat inherently recites the claimed limitations as recited in the application claim to prevent from convexity or concavity.  Regarding applications claims 4-5:  Patent claims 3-4 with injecting gas toward the object recite the claimed limitations as recited in the application claims for repulsive force. Regarding applications claim 6:  Patent claim1 recites the claimed limitations as recited in the application claims. Regarding applications claim 7:  Patent claim 5 recites the claimed limitations as recited in the application claims.  Regarding applications claims 8-10:  Patent claims 7-9 respectively recite the claimed limitations as recited in the application claims.
 Regarding application claim 12: Patent claim 11 recites the claimed limitations as recited in the application claim. Regarding application claim 13: Patent claim 10 for make the object to be flat inherently recites the claimed limitations as recited in the application claim to prevent from convexity or concavity.  Regarding applications claims 14-15:  Patent claims 12-13 with 


	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal 
disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   
  
/MICHAEL M TRINH/Primary Examiner, Art Unit 2822